People v Sassenscheid (2017 NY Slip Op 01572)





People v Sassenscheid


2017 NY Slip Op 01572


Decided on March 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2016-00041

[*1]The People of the State of New York, respondent, 
vMatthew J. Sassenscheid, Jr., also known as Matthew Garcia, appellant. (S.C.I. No. 8/15)


Arza Feldman, Uniondale, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered December 2, 2015, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the negotiated sentence, which was to run consecutively to the sentence the defendant was still serving at the time the judgment was rendered, was not excessive (see People v Karimzada, 48 AD3d 482, 483; People v Salmons, 210 AD2d 512, 513; People v Alvira, 209 AD2d 628, 629; People v Edwards, 159 AD2d 583, 585).
RIVERA, J.P., AUSTIN, ROMAN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court